



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Young, 2021 ONCA 535

DATE: 20210726

DOCKET: C66183

Juriansz, Jamal and Coroza JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Shauvonne Latoya Young

Appellant

Breana Vandebeek, for the appellant

Xenia Proestos, for the respondent

Heard: December 7, 2020 by video conference

On appeal from the conviction entered on
    October 16, 2018 by Justice Jennifer Woollcombe of the Superior Court of
    Justice, sitting with a jury.

Jamal J.A.:

A.

Introduction

[1]

On April 5, 2017, the appellant, Ms. Shauvonne
    Young, was arrested at Toronto Pearson International Airport on her return from
    Jamaica and charged with importing 1.9 kilograms of cocaine. Canadian Border
    Services Agency (CBSA) officers found the cocaine inside four containers of
    Metamucil, a fibre supplement, as soon as they opened her suitcase.

[2]

At trial, the
only issue was knowledge  whether the appellant knew that she was
    importing cocaine. She testified that a family friend had given her the containers
    as a gift for her grandmother. She believed they contained Metamucil blended
    with roots and seeds to form a Jamaican herbal remedy.

[3]

The appellant applied before trial to introduce
    a hearsay statement that her late father allegedly made to her half-sister. Their
    father was a cocaine addict and convicted drug dealer and trafficker with a
    long criminal record. He allegedly confessed to the appellants half-sister
that
he had arranged for the drugs to be given to
    the appellant and had used her to bring them back to Canada. He said he owed a
    lot of money to his drug dealer and had been forced to provide them services. He
    begged his daughter not to tell the appellant yet about what he had done and
    promised to come to court to confess. He also said he was concerned for his own
    safety. Because the appellants half-sister was concerned that telling the
    appellant might endanger their father or the appellant, she complied. Less than
    four months later, their father died from a cocaine and fentanyl overdose.

[4]

The application judge, Andr
é
J. (application judge), refused to admit
    the statement under the declaration against penal interest exception to the hearsay
    rule or under the principled approach to hearsay:
R. v. Young
, 2018
    ONSC 5480. The appellant was then tried by judge and jury and convicted of importing
    cocaine.

[5]

The appellant raises two grounds of appeal from
    her conviction. First, she says the application judge erred by refusing to
    admit the hearsay statement under either the penal interest exception to the
    hearsay rule or the principled approach to hearsay and that he should have applied
    a relaxed standard for the admissibility of defence evidence to avoid a miscarriage
    of justice. Second, she says the trial judge, Woollcombe J. (trial judge), erred
    by instructing the jury on wilful blindness as a pathway to a guilty verdict without
    any air of reality to the claim that she
was
    suspicious of
what was inside the Metamucil containers and deliberately
    failed to inquire further.

[6]

For the reasons that
follow, I would allow the appeal and order a new trial. The application
    judge misapprehended the evidence in applying the declaration against penal
    interest exception to the hearsay rule. On the totality of the evidence, the
    hearsay statement was admissible under that exception. Because this evidence was
    critical to the appellants defence, its exclusion led to a miscarriage of
    justice. It is unnecessary to address the appellants other arguments.

B.

background

(a)

The hearsay evidence

[7]

The appellants pretrial application to admit the
    hearsay statement of her late father, Mr. Orville Young, was supported by the
    affidavit of her half-sister, Ms. Toni Winchester. Ms. Winchester had no
    criminal record and was not cross-examined on her affidavit. She made these key
    points in her affidavit:

·

The appellant travelled to Jamaica to attend her
    uncles memorial service and returned to Canada on April 5, 2017. On April 5, Ms.
    Winchester received calls from her father, who wanted to know if she had heard
    from the appellant. He was unusually persistent. Because this worried Ms. Winchester,
    she called the appellant but could not reach her.

·

Ms. Winchester and the appellant had a difficult
    relationship with their father. He was in and out of jail and used crack
    cocaine. He lived with Ms. Winchester briefly in 2015, but they had a falling
    out because of his drug use. In April 2017 she did not even know where he lived.

·

Several days after the appellant returned from
    Jamaica, Ms. Winchester learned that the appellant had been arrested for
    importing drugs. Ms. Winchester was surprised because she and the
    appellant strongly disapproved of their fathers drug use.

·

Ms. Winchester confronted her father and asked
    him to tell [her] the real deal about why he kept asking about the appellant
    when she was delayed at the airport. She explained her fathers response as
    follows:

He
began crying and
    telling
me
that
he put her in a bad
    position. He told me
that
he owed a lot of
    money to his drug dealer. They had given him a large quantity of drugs, and
    without money to pay them back, he was forced to provide them services. He told
    me
that
he had agreed to have someone hide
    drugs in a package in Jamaica while [the appellant] was there, and to use her
    to bring it back to Canada. He told me that his drug dealer had promised him
    that no one would ever
find out
, and that this
    wasnt the first time he had done something like this. He expressed
to me
that he was afraid for his own safety now.

He specifically begged me not to tell [the
    appellant] yet and promised he would attend Court for her and let the Court
    know what he had done. He told me
that
he was
    concerned for his own safety. I did not tell [the appellant] anything about
    this
conversation at the time
. I was afraid
    that
if I were to tell
her, it might cause
    danger to my dad, or [the appellant]. As much as my father and I had not seen
    eye to eye, I believe that if circumstances were different he would do the
    right thing, come to Court, and tell the truth about what had happened.

My father was born on July 25
th
,
    1964. On July [27
th
], 2017, he passed away from an overdose. It was [two]
    days after his 53
rd
birthday. At his funeral in August of 2017, I
    told [the appellant] for the first time what he had told me. I wish I had said
    something sooner, but I never imagined that we would lose our father so soon.

[8]

The application to admit the hearsay statement
    included as exhibits Mr. Youngs lengthy criminal record from 1981 to 2017,
    which included at least nine convictions for drug possession and trafficking,
    and a coroners report confirming that he died of a cocaine and fentanyl overdose.

(b)

The application judge refuses to admit the
    hearsay statement

[9]

The application judge refused to allow the hearsay
    statement to be admitted
at trial
. He found:

·

The statement was not admissible as a declaration
    against penal interest because Mr. Young did not
make
    the statement to
a person and in such circumstances
that
he apprehended a vulnerability to penal
    consequences and that any such vulnerability was remote.

·

The statement did not meet the criteria for
    admission under the principled approach to hearsay. Although the necessity
    requirement was met because Mr. Young was dead, nothing about the circumstances
    in which the statement was made attested to its reliability. The truth and
    accuracy of the statement could not be sufficiently tested given the
    circumstances in which it was made, and the circumstances in which the
    statement was made did not substantially negate the possibility that the
    declarant was untruthful or mistaken. It was unknown whether Mr. Young had a
    motive to lie, there was reason to doubt his credibility given his long
    criminal record of dishonest acts, and there was no evidence confirming the statement.

(c)

The trial

(i)

The prosecution case

[10]

The Crown argued that the appellant knew that the
    Metamucil containers contained cocaine when she imported the drugs into Canada.
    A CBSA agent found the drugs in her suitcase during a secondary customs
    inspection. When the agent opened the suitcase, the Metamucil containers were right
    on top in a black plastic bag. The containers had no security seal and were
    abnormally solid. The agent opened a container and saw a layer of Metamucil on
    top of a plastic bag. The substance inside the plastic bag was tested and was cocaine.

[11]

The Crown claimed that the appellants motive
    was financial. It was an agreed fact that the street value of the drugs sold at
    the gram level was between $155,000 and $194,000 and that a drug courier would typically
    make between $1,000 and $5,000, plus expenses, or sometimes a percentage of the
    product as payment instead. At the time of trial, the appellant was a 34-year-old
    single mother with five children (four when she was charged), ranging in age from
    18 years to 2 months, and had a $2,500 monthly mortgage payment
that
she split with her mother. Trial counsel (not
    appeal counsel) put to her that having four children live with you is pretty
    expensive for groceries and clothes and all the things that teenagers need and
    getting an extra few thousand dollars here or there would be a big assistance
    to you in helping you raise your kids and pay for your mortgage: Transcript,
    October 12, 2018, at p. 96. Although the appellant agreed that money was pretty
    tight, she was reluctant to agree with the suggestion that an extra few
    thousand dollars would have been a big assistance, explaining that she had
    family support. Crown counsel pressed the point, putting to her that [h]aving
    an extra thousand or five thousand dollars given to you at that time would have
    been of assistance to you: Transcript, October 12, 2018, at p. 97. Like most
    people would, she agreed.
[1]

(ii)

The defence case

[12]

The appellant testified in her own defence. Her evidence
    was that she flew to Jamaica on March 31, 2017 for a celebration of the life of
    her uncle. He had recently died in Canada, but because many family members
    could not travel from Jamaica a celebration of life was organized to take place
    there on April 1, 2017. The appellant would then return to Canada the next day.

[13]

One of the appellants cousins picked her up from
    the airport in Jamaica and they went to the family home. There, a man named
    Haja introduced himself to her. He said he knew her parents and that she
    looked a lot like her father. The appellant had not met Haja before. She later
    learned his real name was Simian Elliott.

[14]

The appellant saw Haja again the next day at the
    celebration of life but did not speak to him. He was talking to her family
    members and seemed like a nice guy. The appellants cousins asked her to extend
    her stay in Jamaica. She agreed and believed Haja may have overheard this. She later
    changed her plane ticket to return on April 5.

[15]

On April 5, Haja came to the family home and
    said he was happy to catch the appellant. He gave her a black plastic bag containing
    four Metamucil containers and said it was for her Grandma Pat, her fathers
    mother. The appellant did not think this was unusual because she said in Jamaica
    people blend ginger root, beetroot, mango seed, and June plum seed with
    Metamucil to ward off evil spirits and as a form of rejuvenation for the body.
    The appellant looked in the plastic bag, saw the Metamucil containers, and put everything
    in her suitcase. Although she did not use this herbal remedy herself, the
    elderly did, so she thought her grandmother would be happy for the gift. The
    appellant was not suspicious. Haja was a friend of the family and she had no
    reason to distrust him. She testified that she had no idea that the containers
    contained drugs.

[16]

When the appellant landed at Pearson Airport, she
    was selected for secondary screening. The CBSA agent inspected her suitcase and
    found the cocaine.

[17]

The appellant was permitted to introduce evidence
    of a third-party suspect  her father. She suggested that he had a motive, the opportunity,
    and the disposition to be responsible for the importation. Her fathers lengthy
    criminal record was admitted into evidence, which included many convictions for
    drug possession and trafficking. It was also an agreed fact that he died from a
    cocaine and fentanyl overdose.

[18]

The appellant testified that she believed her
    father had arranged for Haja to transport the drugs through her without her
    knowledge. She did not have a close relationship with her father. He had drifted
    in and out of her life because of his drug addiction and criminal lifestyle. But
    they were trying to rebuild their relationship and she had spoken to him about
    her upcoming trip to Jamaica.

[19]

The appellants mother was supposed to pick her
    up at the airport in Toronto. The appellant would have taken the Metamucil
    containers to her Grandma Pat, where her father and several other family
    members would have had access to them. The appellant believed none of these other
    family members knew about the drugs. Like the appellant, they all hated drugs
    because of how they had destroyed her fathers life.

[20]

After the appellant was arrested, many of her family
    members contacted her, but her father did not. She tried to contact him, without
    success, and felt he was ignoring her. He died on July 27, 2017.

C.

Discussion

(a)

Applicable principles for admitting hearsay

[21]

The applicable legal principles governing the admissibility
    of Mr. Youngs alleged statement to Ms. Winchester are not in dispute.

[22]

All
relevant
evidence
    is admissible, subject to certain exceptions, one of which is the rule against hearsay
    evidence. An out-of-court statement of a declarant is hearsay if (1) the
    statement is adduced to prove the truth of its contents and (2) there is no
    contemporaneous opportunity to cross-examine the declarant. Hearsay evidence is
    presumptively inadmissible unless it falls under an exception to the hearsay
    rule:
R. v. Khelawon
, 2006 SCC 57, [2006] 2 S.C.R. 787, at paras. 34-35,
    42, and 56.

[23]

The Supreme Court summarized the framework governing
    the admissibility of hearsay evidence in
Khelawon
, at para. 42 and
R.
    v. Mapara
, 2005 SCC 23, [2005] 1 S.C.R. 358, at para. 15:

(a) Hearsay evidence is presumptively
    inadmissible unless it falls under an exception to the hearsay rule. The
    traditional exceptions to the hearsay rule remain presumptively in place.

(b) A hearsay exception can be challenged to
    determine whether it is supported by indicia of necessity and reliability,
    required by the principled approach. The exception can be modified as necessary
    to bring it into compliance.

(c) In rare cases, evidence falling within
    an existing exception may be excluded because the indicia of necessity and
    reliability
are lacking in
the particular
circumstances of the case
.

(d) If hearsay evidence does not fall under a
    hearsay exception, it may still be admitted if indicia of reliability and
    necessity are established on a
voir dire
.

[24]

The criteria for the declaration against penal
    interest exception to the hearsay rule were distilled by Watt J.A. in
R. v.
    Tash
, 2013 ONCA 380, 306 O.A.C. 173, at para. 88:

The principles that
govern
    the admissibility of declarations against penal interest
are these:

i.

the declaration must be made to such a person
    and in such circumstances that the declarant should have apprehended a
    vulnerability to penal consequences as a result;

ii.

the vulnerability to penal consequences must not
    be remote;

iii.

the declaration must be considered in its
    totality, so that if, upon the whole tenor, the weight of it is in favour of
    the declarant, the declaration is not against his or her interest;

iv.

in a doubtful case, a court might consider
    whether there are other circumstances connecting the declarant with the crime, and
    whether there is any connection between the declarant and the accused; and

v.

the declarant must be unavailable because of
    death, insanity, grave illness that prevents the declarant from giving
    testimony even from a bed, or absence in a jurisdiction to which none of the
    courts processes extends.

R. v. Demeter
,
    [1978] 1 S.C.R. 538, at p. 544;
R. v. OBrien
, [1978] 1 S.C.R. 591, at
    p. 600; and
R. v. Lucier
, [1982] 1 S.C.R. 28, at pp. 32-33.

[25]

As the Supreme Court has noted, exceptions to
    the hearsay rule, such as the exception for declarations against penal
    interest, developed for statements carrying certain guarantees of inherent
    trustworthiness, often because of the circumstances in which they were made:
R.
    v. Youvarajah
, 2013 SCC 41, [2013] 2 S.C.R. 720, at para. 20.

[26]

See also Sidney N. Lederman, Alan W. Bryant
    & Michelle Fuerst,
Sopinka, Lederman & Bryant:

The Law of
    Evidence in Canada
, 5th ed. (Toronto: LexisNexis Canada, 2018), at
§
6.183-6.205; S. Casey Hill, David M. Tanovich
    & Louis P. Strevos,
McWilliams Canadian Criminal Evidence
,
    loose-leaf, 5th ed. (Toronto: Thomson Reuters, 2013), at para. 7:200.20.

(b)

Application to this case

[27]

The focus of the argument in this court was
    whether the application judge erred in refusing to admit the hearsay statement as
    a declaration against penal interest because it failed to meet criteria (i) and
    (ii) in
Tash
. The Crown did not challenge the application judges
    ruling that criteria (iii), (iv), and (v) of
Tash
were met. As the
    application judge found, the entirety of the declaration was not in favour of Mr.
    Youngs interest because he took responsibility for arranging to have someone
    hide drugs in a package which he brought to Canada (criterion (iii)); there
    were other circumstances connecting Mr. Young to the crime because he had an
    extensive criminal record from 1981 to 2017 with at least nine convictions for
    possession of a controlled substance and possession for the purpose of
    trafficking (criterion (iv)); and Mr. Young was unavailable to testify because
    he was dead (criterion (v)).

[28]

On the first disputed point  whether Mr. Young
    apprehended a vulnerability to penal consequences (criterion (i))  the
    application judge ruled:

Regarding the first criterion, I am not
    persuaded that the declaration was made to such a person and in such
    circumstances that the declarant should have apprehended a vulnerability to
    penal
consequences as a result
. Mr. Young
made a statement to
his daughter
who had a very difficult relationship
with him
    growing up; however, he lived with her from July 2015 to November 2015 before
    having a falling out due to his continued drug use.

Mr. Young must have had confidence in the fact
    that his statement to Ms. Winchester would remain confidential given his
    caution to her
that
she should not tell [the
    appellant] about what he had said to her.

Furthermore, there
is nothing in the circumstances in which the statement was allegedly
    made that Mr. Young should have apprehended a vulnerability to penal
consequences as a result
.

[29]

On the second disputed point  whether Mr.
    Youngs vulnerability to penal consequences was not remote (criterion (ii))  the
    application judge ruled:

[I]t seems to me that the vulnerability to
    penal consequences were remote given that Mr. Young told Ms. Winchester not to
    tell [the appellant] about what he had stated to her. He clearly did not
    contemplate any penal consequences as a result of his statement to Ms.
    Winchester. To that extent, this criterion has not been met in this case.

[30]

The standard of review of the application
    judges ruling is not disputed. A ruling on the admissibility of hearsay evidence
    is a question of law reviewable for correctness, but factual findings that go
    into that determination attract deference:
Youvarajah
, at para. 31;
R.
    v. Couture
, 2007 SCC 28,
[2007] 2 S.C.R. 517
, at
    para. 81;
R. v. S.S.
, 2008 ONCA 140, 233 O.A.C.
    342, at paras. 29-30;
and
Hill, Tanovich & Strezos, at para. 37:100.
No deference is owed if the lower court materially misapprehended evidence
that is
central to the ultimate assessment of
    the admissibility of the hearsay statement:
R. v. Dupe
, 2016 ONCA 653,
    340 C.C.C. (3d) 508, at para. 50.

[31]

Here, I conclude that the application judge
    materially misapprehended evidence
that was
crucial
    to deciding whether to admit the hearsay as a declaration against penal
    interest. He concluded that Mr. Young should not have apprehended a
    vulnerability to penal consequences because he must have had confidence in the
    fact that his statement to Ms. Winchester
would remain confidential
given his caution to her that she should not tell [the appellant] about what he
    had said to her (emphasis added). But this finding ignores a critical sentence
    in Ms. Winchesters affidavit, in which she stated that her father
    specifically begged me not to tell [the appellant]
yet
and promised he
    would attend Court for her and
let the Court know what he had done

    (emphasis added). Thus, Mr. Young did not ask his daughter not to tell the
    appellant what he had done; he asked her not to tell her
yet
. It was a
    request to delay telling, not a request to never tell.
More
    importantly
, the delay was to allow Mr. Young to confess his crime in
    court.

[32]

This crucial part of Mr. Youngs statement  which
    the application judge did not address in his reasons  materially changed
the nature of
the statement from one in which the
    declarant had an expectation it would be kept confidential, and thus would not have
    exposed him to penal consequences, to one in which the declarant only asked the
    recipient to delay telling the appellant and promised to publicly confess his crime
    in court. Had Mr. Young reneged on his promise, the obvious inference is that he
    understood that Ms. Winchester would come forward, which indeed she did when he
    died. Thus, when Mr. Youngs complete statement is considered, Mr. Young
    certainly should have apprehended a vulnerability to penal consequences by
making his statement to
Ms. Winchester.

[33]

Nor was Mr. Youngs vulnerability to penal
    consequences remote. Mr. Young promised to come to court to confess his crime.
    This was not a vague promise to say something at some indeterminate time. The
    appellant had been arrested and charged. The legal process had begun. His time
    to confess would come soon.

[34]

Finally, that Mr. Youngs statement was
    allegedly made to his adult daughter, albeit one with whom he had a difficult relationship,
    does not detract from these conclusions. Even though Mr. Youngs statement was
    to his daughter, his qualification as to timing combined with his promise to confess
    in court showed that he appreciated his vulnerability to penal consequences was
    real and not remote.

[35]

I conclude that the application judge materially
    misapprehended the evidence relevant to criteria (i) and (ii) of
Tash
and erred in excluding the hearsay statement.

[36]

The respondent did not seek modification of the
    declaration against penal interest exception or argue
that
this was a rare case where evidence falling within an existing
    exception should be excluded because the indicia of necessity and reliability
are lacking in
the particular circumstances of this
    case: see
Khelawon
, at para. 42;
Mapara
, at para. 15. A finding
    that the evidence in this case falls within the declaration against penal
    interest exception to hearsay is thus conclusive as to its admissibility, without
    resort to the principled approach:
Khelawon
, at para. 60;
Mapara
,
    at para. 34; and
R. v. Carty
, 2017 ONCA 770, 356 C.C.C. (3d) 309, at
    para. 10.

[37]

It is also unnecessary to address the
    appellants other arguments that the application judge erred by not applying a
    relaxed standard to the admissibility of defence evidence or in instructing the
    jury on wilful blindness as a pathway to a guilty verdict.

(c)

Conclusion

[38]

The hearsay statement was admissible under the declaration
    against penal interest exception to the hearsay rule. Its exclusion impaired
    the appellants right to make full answer and defence to the criminal charge
    against her and led to a miscarriage of justice. I would allow the appeal on
    this basis alone.

D.

Disposition

[39]

I would allow the appeal, quash the conviction, and
    order a new trial.

M.
    Jamal J.A.

I
    agree. R.G. Juriansz J.A.




Coroza J.A. (concurring):

A.

OVERVIEW

[40]

The appellant raises the following three grounds
    of appeal:

I.

Did the application judge err in concluding that
    Orville Youngs statement was not a declaration against penal interest?

II.

Did the application judge err in concluding that
    Mr. Youngs statement was not admissible pursuant to the principled exception
    to the rule against hearsay?

III.

Did the trial judge err in leaving wilful
    blindness as a route to a guilty verdict?

[41]

I have had the advantage of reviewing Jamal
    J.A.s reasons. I agree with his proposed disposition of the appeal, albeit on
    different grounds. My colleague would allow the appeal and order a new trial on
    the first issue. While I agree that Mr. Youngs statement should have been
    admitted at trial, in my respectful view, the statement was not admissible as a
    declaration against penal interest.

[42]

Instead, I conclude that the application judge
    erred by refusing to admit the statement pursuant to the principled exception
    to the rule against hearsay. The application judges ruling discloses a
    material misapprehension of the evidence. He also failed to consider the
    appellants argument that the application judge should apply a relaxed standard
    to the admissibility of the hearsay evidence, to avoid a miscarriage of justice
    or to ensure a fair trial.

[43]

In light of the proposed disposition of the
    appeal, I agree with my colleague that it is unnecessary to address the
    appellants third argument.

B.

ANALYSIS

(1)

Did the Application Judge Err in Concluding that
    Mr. Youngs Statement Was Not a Declaration Against Penal Interest?

(i)

Background

[44]

My colleague has thoroughly reviewed the factual
    background, the principles applicable to admitting hearsay, and the criteria
    for the declaration against penal interest exception to the hearsay rule
    discussed by this court in
R. v. Tash
,
2013
    ONCA 380
, 306 O.A.C. 173. I need not repeat that discussion. There is no
    dispute that the application judge correctly outlined the applicable principles
    in his ruling.

[45]

The focus of the parties arguments before the
    application judge was on whether Mr. Youngs statement met the first two
    criteria set out in
Tash
, at para. 88. For ease of reference, I
    repeat the first two criteria for the declaration against penal interest
    exception to the hearsay rule:

I.

The declaration must be made to such a person
    and in such circumstances that the declarant should have apprehended a
    vulnerability to penal consequences as a result; and

II.

The vulnerability to penal consequences must not
    be remote.

[46]

The assumption underlying this exception is that
    people do not readily make statements that admit acts contrary to their
    interests, unless those statements are true. It is also essential that the
    statement should be to the declarants immediate prejudice; that is, the
    declarant must realize, at the time the statement is made, that it may be used
    against them:
R. v. OBrien
, [1978] 1 S.C.R. 591, at pp. 599, 601;
R.
    v. Kimberley
(2001), 157 C.C.C. (3d) 129 (Ont. C.A.), at para. 68, leave
    to appeal refused, [2002] S.C.C.A. No. 29;
R. v. Underwood
, 2002 ABCA
    310, 170 C.C.C. (3d) 500, at para. 42. As counsel for the appellant aptly put
    it during her submissions before the application judge:

Its [Mr. Youngs] apprehended fear of what
    Ms. [Toni] Winchester could do.
And that happens the moment he tells the information
    to Ms. Winchester
. Its not something that, it doesnt, its irrelevant to
    whether or not what he intends to do at some later date. [Emphasis added.]

[47]

Jamal J.A. finds that the application judge
    materially misapprehended evidence because he ignored a critical sentence in
    Ms. Winchesters affidavit. In this sentence, Ms. Winchester stated that Mr.
    Young had specifically begged me not to tell [the appellant] yet and promised
    he would attend Court for her and let the Court know what he had done. He
    concludes that Mr. Young did not make a request to Ms. Winchester to never
    disclose that he was responsible for the drugs, but only to delay disclosure.
    According to my colleague, the crucial part of the statement not to tell [the
    appellant] yet materially changed the nature of the statement from one in
    which Mr. Young expected it would be kept confidential to one that only
    directed Ms. Winchester to delay telling the appellant until he could publicly
    confess his crime in court. He reasons that the obvious inference is that Mr.
    Young understood, were he to renege on his promise to confess, that
    Ms. Winchester would come forward with the information Mr. Young allegedly
    told her.

[48]

I agree that the application judge did not
    address Mr. Youngs specific request to delay telling the appellant. However, I
    do not agree that this is a material misapprehension of the evidence permitting
    this court to interfere with the application judges finding that, at the time
    he made the statement, Mr. Young must have had confidence that his statement to
    Ms. Winchester would remain confidential given his caution to her that she
    should not tell the appellant. The application judges finding appropriately
    turned on his assessment of the relationship between Mr. Young and Ms. Winchester.
    Furthermore, the evidence led on the application about the nature of Mr.
    Youngs concern supported the application judges conclusion that any
    apprehension of penal consequences was remote.

(ii)

The Relationship Between Mr. Young and Ms.
    Winchester

[49]

In his ruling, the application judge quite
    properly focused on the relationship between Mr. Young and Ms. Winchester. Mr.
    Young was not disclosing what he had done to a complete stranger. This was a
    family member. Their relationship had to be considered. The application judge
    held:

Mr. Young made a statement to his daughter
    whom had a very difficult relationship with him growing up.
However, he
    lived with her from July 2015 to November 2015 before having a falling out due
    to his continued drug use
. Mr. Young must have had confidence in the fact
    that this statement to Ms. Winchester would remain confidential, [given] his
    caution to her that she should not tell [the appellant] about what he said to
    her. [Emphasis added.]

[50]

I read this as the application judge holding
    that Mr. Young did not apprehend any real vulnerability to penal consequences
    because he was telling his own daughter to keep what he had told her
    confidential. The application judge recognized that they had a difficult
    relationship. But in the passage cited above, the application judge also
    observed that they were not completely estranged. It is worth noting that Ms.
    Winchesters affidavit referred to the fact that Mr. Young contacted her, and
    that she appeared to know how to contact him.

[51]

In these circumstances, it was open for the
    application judge to conclude that Mr. Young did not apprehend or believe that
    Ms. Winchester would act on his confession by going to the authorities at the
    time he made the statement. In other words, the core of the application judges
    reasoning is that the combination of the relationship between Mr. Young and Ms.
    Winchester and his direction to her to remain silent revealed that Mr. Young
    did not really apprehend a vulnerability to penal consequences.

(iii)

The Nature of Mr. Youngs Concern

[52]

Nor do I agree with my colleague that the
    obvious inference is that Mr. Young understood, were he to renege on his
    promise to come to court and confess, that Ms. Winchester would come forward to
    the authorities and expose him to prosecution.

[53]

Ms. Winchesters affidavit stated that on the
    date that the appellant was scheduled to arrive from Jamaica, Mr. Young
    repeatedly called Ms. Winchester to find out if the appellant had contacted
    her. Ms. Winchester found this behaviour odd, since Mr. Young typically had no
    interest in her or the appellants whereabouts. Ms. Winchester then tried to
    contact the appellant. She was unsuccessful.

[54]

However, several days after the appellant had
    arrived in Canada, Ms. Winchester found out that the appellant had been
    arrested for importing drugs. She confronted Mr. Young. According to Ms.
    Winchester, Mr. Young told her that he feared for his safety because his drug
    dealer had forced him to assist with importing the large quantity of drugs to
    Canada from Jamaica to repay a debt.

[55]

The overall tenor of Mr. Youngs statement is
    that he was fearful of the drug dealer. An obvious inference from this is that
    he was afraid because he had been forced to bring drugs into Canada and the
    scheme had failed. It is in this context that Ms. Winchester stated in her
    affidavit that Mr. Young specifically begged her not to tell the appellant yet
    and promised he would attend court for her. As she put it:

He told me that he was concerned for his
    own safety
. I did not tell [the appellant] anything
    about this conversation at the time. I was afraid that if I were to tell her,
it
    might cause danger to my dad
, or [the appellant]. [Emphasis added.]

[56]

I do not agree with my colleague that we can
    infer that Mr. Young understood Ms. Winchester would go to the authorities were
    he to renege on his promise to go to court. In my view, the affidavit discloses
    that Mr. Young wished to keep his statement confidential until he could
    disclose it in a manner that was acceptable to him, given his concerns. Ms. Winchesters
    affidavit reveals that Mr. Young was afraid for his safety and Ms. Winchester
    did not tell the appellant because she was afraid for both her father and
    half-sister.

[57]

There was also no evidence led on the
    admissibility
voir dire
that, had the appellant been told what her
    father had disclosed, she would have gone to the authorities and exposed the
    declarant to prosecution. Accordingly, I do not accept that the application
    judge erred in finding that, in the circumstances, the vulnerability to penal
    consequences was remote.

[58]

In conclusion, the suggestion that the
    application judge materially misapprehended the evidence and that Ms.
    Winchester would obviously go forward to the police if Mr. Young did not follow
    through on his promise is not borne out by the evidence on the application. The
    application judge did not err in finding that Mr. Youngs statement did not
    meet the criteria set out in
Tash
. Therefore, I would not give
    effect to this ground of appeal.

(2)

Did the Application Judge Err in Concluding that
    Mr. Youngs Statement Was Not Admissible Pursuant to the Principled Exception
    to the Hearsay Rule?

(i)

Background

[59]

The appellant advanced an alternative argument
    before the application judge and repeats that argument before this court. She
    contends that if Mr. Youngs statement did not fit the criteria for a
    declaration against penal interest, then it was nevertheless admissible under
    the principled approach to hearsay. Further, she argues that where hearsay
    evidence is tendered by an accused, the court has the discretion to take a more
    relaxed view of the prerequisites to admissibility.

[60]

Under the principled approach, Mr. Youngs
    statement could have been exceptionally admitted into evidence if the appellant
    had demonstrated that the twin criteria of necessity and threshold reliability
    were met on a balance of probabilities:
R. v. Bradshaw
, 2017 SCC 35,
    [2017] 1 S.C.R. 865, at para. 23;
R. v. Khelawon
, 2006 SCC
    57, [2006] 2 S.C.R. 787, at para. 47.

[61]

In this case, the necessity for Mr. Youngs statement
    was established by his death from a drug overdose and his resulting
    unavailability for trial. The Crown did not challenge this evidence and the
    parties therefore focused their arguments before the application judge on
    whether threshold reliability had been met.

[62]

Threshold reliability is established when the
    hearsay statement is sufficiently reliable to overcome the dangers arising from
    the difficulty of testing it:
Khelawon
, at para. 49. In assessing
    threshold reliability, the trial judge must identify the specific hearsay
    dangers presented by the statement and consider any means of overcoming them:
Bradshaw
,
    at para. 26. The hearsay dangers can be overcome and threshold reliability can
    be established by demonstrating that (i) there are adequate substitutes for
    testing truth and accuracy (procedural reliability) or (ii) there are
    sufficient circumstantial or evidentiary guarantees that the statement is
    inherently trustworthy (substantive reliability):
Bradshaw
, at para.
    27.

[63]

The application judge identified the primary
    hearsay danger as flowing from the fact that the truthfulness of Mr. Youngs
    statement could not be tested. The statement was not written or recorded and
    there were no persons present at the time the statement was made other than Ms.
    Winchester. Obviously, the Crown could not cross-examine Mr. Young before the
    trier of fact.

[64]

However, as mentioned above, threshold
    reliability may also be established by demonstrating substantive reliability,
    meaning that the statement has sufficient circumstantial guarantees of
    reliability or an inherent trustworthiness. To determine inherent
    trustworthiness, a court can consider the circumstances in which the statement
    was made and evidence that corroborates or conflicts with the statement:
Bradshaw
,
    at para. 30. The standard for substantive reliability is high, but absolute
    certainty about the reliability of the statement is not required:
Bradshaw
,
    at para. 31. If the statement is admitted, it remains for the trier of fact to
    assess the ultimate reliability of the statement; that is, to determine
    whether, and to what degree, the statement should be believed, and thus relied
    on to decide issues in the case:
Bradshaw
, at para. 39.

[65]

There is also strong authority to support the
    appellants argument that, where hearsay evidence is tendered by an accused, a
    court should take a more relaxed view of the prerequisites to admissibility
    where it is necessary to do so in order to prevent a miscarriage of justice:
Tash
,
    at para. 89. This court in
R. v. Caesar
, 2016 ONCA 599, 339
    C.C.C. (3d) 354 reviewed the authorities and cited the earlier decision of this
    court in
R. v. Williams
(1985), 18 C.C.C. (3d) 356 (Ont. C.A.), at p.
    378, leave to appeal refused, [1985] S.C.C.A. No. 168, where Martin J.A.
    stated:

It seems to me that a court has a residual
    discretion to relax in favour of the accused a strict rule of evidence where it
    is necessary to prevent a miscarriage of justice and where the danger against
    which an exclusionary rule aims to safeguard does not exist.

[66]

Blair J.A., writing for this court in
Caesar
,
    then summarized the authorities in the following way, at paras. 70-71:

What I draw from these authorities is that if
    the defence can point to evidence  even hearsay evidence  that is logically
    relevant to an allowable defence, and a case can be made for adopting the
Williams
approach, the defence will be entitled to lead that evidence unless the
    prejudicial effect of the evidence substantially outweighs its probative value.

Not all relevant evidence is admissible, however,
    and hearsay evidence is presumptively inadmissible. Inadmissible hearsay does
    not become admissible hearsay simply because it is proffered by the defence in
    support of its right to make full answer and defence and because an accused is
    entitled to the presumption of innocence, in my opinion. The evidence must
    either fall within one of the recognized exceptions to the hearsay rule or pass
    the test of the necessity/reliability analysis under the principled exception,
taking
    into account the foregoing reservation regarding the exceptional circumstance
    where there is some evidence of reliability, in particular, and where rigid
    adherence to the strict rules of evidence would hinder a fair trial or lead to
    a miscarriage of justice
. If the evidence meets one of these tests, and it
    is logically relevant to a tenable defence, and its prejudicial effect does not
    substantially outweigh its probative value, it is admissible. [Emphasis added.]

[67]

The question of whether Mr. Youngs statement
    ought to have been admitted is a question of law. A ruling on the admissibility
    of hearsay evidence, if informed by correct principles of law, is owed
    deference by this court:
R. v. Blackman
, 2008 SCC 37, [2008] 2 S.C.R.
    298, at para. 36. However, deference ends if the application judge materially
    misapprehended evidence that is central to his ultimate assessment of the
    reliability of the hearsay statement:
R. v. Dupe
, 2016 ONCA 653, 340
    C.C.C. (3d) 508, at para. 50.

(ii)

The Statement Was Admissible Under a Relaxed
    Application of the Principled Approach to Hearsay

[68]

In his ruling, the application judge found that
    threshold reliability had not been met because, in part, there was nothing
    about the circumstances in which the statement was made that attested to its
    reliability.

[69]

As I read his reasons, the application judge
    found that it was unknown whether or not Mr. Young had a motive to lie. The
    application judge reasoned that the evidence shedding light on Mr. Youngs
    motive was ambiguous and the circumstances in which the statement was made did
    not negate the possibility that he was untruthful or mistaken.
If Mr. Young wanted to come to the appellants assistance,
    there would have been no reason to tell Ms. Winchester to keep his confession
    from the appellant. Furthermore, he personally could have chosen to contact the
    authorities about his involvement in the offence with which the appellant was
    charged.

[70]

The application judge also held that Mr. Young
    had a history of dishonesty, as disclosed by his lengthy criminal record, and that
    this was a factor to be considered in assessing the reliability of the
    statement.

[71]

Finally, the application judge held that there
    did not appear to be any confirmatory evidence of what Mr. Young allegedly told
    Ms. Winchester, other than the fact that he reportedly made the comments on the
    date of the appellants arrest.

[72]

In my view, the application judges ruling
    discloses a material misapprehension of the evidence led at the pretrial
    application and is therefore not entitled to the customary deference otherwise
    afforded to rulings of this nature. The application judge misapprehended the
    evidence about the context in which Mr. Young made the statement which,
    contrary to the application judges conclusions, tended to support the
    reliability of the statement. Given that this context offers some indicia of
    reliability, and bearing in mind the fact that this evidence was a crucial part
    of the appellants defence, the statement was admissible under the relaxed
    approach to admissibility outlined in
Caesar
.

[73]

To be clear, Ms. Winchesters evidence was not,
    as the application judge held, simply that Mr. Young had made comments on the
    date that the appellant had been arrested. Rather, her affidavit disclosed that
    Mr. Young made his statement after he had initiated contact with Ms. Winchester
    by repeatedly asking her if she had heard from the appellant on the date that
    the appellant was due to arrive. Ms. Winchester stated that it was several days
    after the appellant had returned from Jamaica that she became aware that the
    appellant had been arrested. Ms. Winchester then confronted Mr. Young and asked
    him to tell her the real deal about why he kept asking about the appellant.
    As I have set out above, Mr. Youngs response to Ms. Winchester demonstrated
    concern and fear of his drug dealer. His proposal was to control the disclosure
    of this information.

[74]

In my view, the fact that Mr. Young made the
    statement immediately after Ms. Winchester confronted him with the appellants
    arrest for importing cocaine; that it was Mr. Young who initiated first contact
    and acted in a suspicious manner when the appellant was initially due to arrive
    to Canada; and that Mr. Young was fearful of his drug dealer and begged Ms.
    Winchester not to tell the appellant so that he could control the disclosure of
    this information were all circumstances that supported the substantive
    reliability of the statement.

[75]

The application judges misapprehension of the
    evidence regarding the context in which Mr. Young made his statement also
    infected his conclusion that Mr. Youngs motive was ambiguous. Ms. Winchester
    stated that Mr. Young was fearful and concerned for his own safety. These
    circumstances support the inference that Mr. Youngs motive to keep this
    information confidential until he could reveal the scheme at the appellants
    trial, was to protect both himself and the appellant from his drug dealer. I
    therefore disagree with the application judge that Mr. Young may have been
    lying given the alleged inconsistency between his expressed desire to help and his
    request that Ms. Winchester not yet disclose this information to the appellant.

[76]

As I have explained, and contrary to the
    application judges conclusions, the statement bore some indicia of
    reliability. I acknowledge that, given the high standard for threshold
    reliability described in
Bradshaw
, the statement would not be
    admissible on a strict application of the rules. However, the application judge
    also failed to address the appellants submission that he should relax the
    assessment of threshold reliability, since the evidence of Mr. Youngs
    statement was crucial to the only issue that was going to be litigated at
    trial: the appellants knowledge. I conclude that this was a case where a
    strict adherence to the rules of threshold reliability was not warranted.

[77]

This evidence was central to the defence. As my
    colleague points out, at trial, the appellant was permitted to lead evidence of
    Mr. Youngs propensity to commit the offence as a third-party suspect. For
    example, his lengthy criminal record was admitted into evidence. It contained
    entries for drug possession and trafficking. The jury was also told that he
    died from a cocaine and fentanyl overdose before trial. Finally, the trial
    judge explained to the jury in her charge that, if there was evidence demonstrating
    that Mr. Young organized a scheme for the appellant to unknowingly commit the
    offence, then that evidence, taken together with the rest of the evidence, may
    leave them with a reasonable doubt about whether the appellant had the
    knowledge required to convict her.

[78]

It seems to me that there is a substantial
    disconnect between the application judges ruling rendering Mr. Youngs
    statement to Ms. Winchester inadmissible and the fact that the appellant was
    subsequently permitted by the trial judge to point to Mr. Young as a viable
    third-party suspect. In my view, it was manifestly unfair to the appellant that
    she was prevented from introducing the most crucial piece of evidence to
    support her defence. Ms. Winchester was available to be cross‑examined
    before the jury. The jury could decide whether or not to accept
    Ms. Winchesters evidence that Mr. Young had made the statement after
    being confronted by her, in the circumstances described in her affidavit, as
    well as whether or not to believe the statement and rely on it to decide the
    issue of the appellants knowledge. The probative value of Mr. Youngs
    statement outweighed any prejudice to the Crown in adducing it, in light of the
    viable third-party suspect defence advanced at trial.

[79]

In fairness to the application judge, the
    third-party suspect application was brought later in the trial, after he had
    already given his evidentiary ruling. He had not been asked to rule on the
    third-party suspect application by the time of his evidentiary ruling. However,
    had that successful application been brought before the application judge, it
    likely would have been an important consideration in the analysis.

[80]

I would give effect to this ground of appeal.
    Rigid adherence to the strict rules of evidence in this case led to an unfair
    trial. The statement was admissible under the relaxed approach to the
    principled exception to the hearsay rule outlined in
Caesar
.

(3)

Did the Trial Judge Err in Leaving Wilful
    Blindness as a Route to a Guilty Verdict?

[81]

It is unnecessary to deal with this ground of
    appeal.

C.

DISPOSITION

[82]

I agree with Jamal J.A.s proposed disposition
    of this appeal. I would allow the appeal and order a new trial.

Released: July 26, 2021 R.G.J.

S.
    Coroza J.A.





[1]
Outside
    the presence of the jury, appellants trial counsel objected to this line of
    questioning as suggesting that poverty in other words is tantamount to motive
    to commit an offence: Transcript, October 12, 2018, at p. 145. The trial judge
    stated that this was for the jury to decide: Transcript, October 12, 2018, at
    p. 146. Because this line of questioning was not raised as a ground of
    appeal, I will not address it further.


